Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 06/01/2021 is accepted and examined below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined apsssssplication claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim 21 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,255,109 in view of Glaser et al. (U.S. Patent Application Publication No. 2017/0097867 A1) Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations. Claim 26 recites the limitation at least one central processing unit (CPU) disposed on a first CPU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die; a communication network to provide communication connections between the first CPU die and the and the first GPU die which is not recited by claim 1 of Patent 10,255,109 but it is disclosed by Glaser at paragraph [0052] which discloses “FIG. 4 is a flow diagram of one embodiment of a method of early packet header verification. In one embodiment, the illustrated method 400 is implemented in a network where packets are streamed over a data channel having multiple physical links of multiple types over multiple platforms. In another embodiment, the illustrated method 400 is implemented in an intranet where devices, e.g., between a CPU and GPU or among GPUs, are interconnected using a communication protocol such as NVIDIA®. NVLink. In such an embodiment, the interconnected devices may be on different dies within a multi-chip module or on different packages on a printed circuit board.” 	Therefore, the CPU and GPUs can exist on different dies with in a single multi-chip model with in a semiconductor package and they are interconnected using NVLink.  
	The following table shows claim correspondence between claims of the present application and claims of Patent No. 10,255,109.
Present Application 
Claim 21
27
33
Patent No. 10,255,109 Claim 1 and Glaser
3 and Glaser
5 and Glaser


	The following table shows the limitation correspondence between claim 21 of the present application and claim 1 of Patent No. 10,255,109.
Claim 21 of Present Application 
Claim 1 of Patent No. 10,255,109
21. A semiconductor package comprising: 
at least one central processing unit (CPU) disposed on a first CPU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die; a communication network to provide communication connections between the first CPU die and the and the first GPU die; 

and a processor to: 
1. An apparatus comprising: 

GLASER et al.










a processor to: 
receive graphics metadata from an application which is to execute on the at least one CPU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application;
receive a metadata from an application, wherein the metadata indicates a level of graphics processing activity associated with the application;
determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
determine, from the metadata, a number of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on a plurality of separate dies communicatively connected by an interconnect bridge on a semiconductor package; 
configure one or more communication connections between the CPU and the first GPU and the CPU and the second GPU; 

configure one or more network connections between the graphics processing resources on the semiconductor package to accommodate the number of graphics processing resources to be dedicated to the application; 

receive graphics data for a workload from the application; 
transmit the graphics data for the application from the CPU to the plurality of graphics processing units via the communication network; 
transmit the graphics data to the plurality of graphics processing units via the interconnect bridge; 
receive a completion acknowledgment from the plurality of graphics processing units; 
receive a completion acknowledgment from the plurality of graphics processing units; 
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.
and in response to a determination that the workload is finished, to terminate one or more communication connections on the interconnect bridge.


5.	Claims 21 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,223.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.
	The following table shows claim correspondence between claims of the present application and claims of Patent No. 10,956,223 B2.
Present Application 
Claim 21
27
33
Patent No. 10,956,223 Claim 1 
6
11


	The following table shows the limitation correspondence between claim 1 of the present application and claim 1 of Patent No. 10,956,223.
Claim 21 of Present Application 
Claim 1 of Patent No. 10,956,223
21. A semiconductor package comprising: 
at least one central processing unit (CPU) disposed on a first CPU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die; 

a communication network to provide communication connections between the first CPU die and the and the first GPU die; 







and a processor to: 
1. A semiconductor package comprising: at least one central processing unit (CPU) disposed on a first CPU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die, separate from the first GPU die; 

a communication network to provide communication connections between the first CPU die and the and the first GPU die 

and between the first GPU die and the second GPU die, wherein the first GPU and the second GPU are positioned in a stacked configuration forming layers on the semiconductor package; 

and a processor to: 
receive graphics metadata from an application which is to execute on the at least one CPU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application;
receive graphics metadata from an application which is to execute on the at least one CPU, wherein the graphics metadata indicates one or more graphics operations associated with the application;
determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
configure one or more communication connections between the CPU and the first GPU and the CPU and the second GPU; 

configure one or more communication connections in the communication network between the CPU and the first GPU and between the first GPU and the second GPU;
transmit the graphics data for the application from the CPU to the plurality of graphics processing units via the communication network; 
transmit the graphics data for the application from the CPU to the plurality of graphics processing units via the communication network;
receive a completion acknowledgment from the plurality of graphics processing units; 
receive a completion acknowledgment from the plurality of graphics processing units; 
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.



6.	Claims 21 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,691,497.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.
	The following table shows claim correspondence between claims of the present application and claims of Patent No. 10,691,497 B2.
Present Application 
Claim 21
27
33
Patent No. 10,691,497 Claim 1 
6
11


	The following table shows the limitation correspondence between claim 1 of the present application and claim 1 of Patent No. 10,691,497.
Claim 21 of Present Application 
Claim 1 of Patent No. 10,691,497
21. A semiconductor package comprising: 
at least one central processing unit (CPU) disposed on a first CPU die; 

at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die; 






a communication network to provide communication connections between the first CPU die and the and the first GPU die; 


and a processor to: 
1. A semiconductor package comprising: 
at least one central processing unit (CPU) disposed on a first CPU die; 

at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die, 

wherein the first GPU and the second GPU are positioned in a stacked configuration forming layers on the semiconductor package;

a communication network to provide communication connections between the first CPU die and the and the first GPU die; 


and a processor to: 
receive graphics metadata from an application which is to execute on the at least one CPU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application;
receive graphics metadata from an application which is to execute on the at least one CPU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application; 
determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
configure one or more communication connections between the CPU and the first GPU and the CPU and the second GPU; 

configure one or more communication connections between the CPU and the first GPU and the CPU and the second GPU; 
transmit the graphics data for the application from the CPU to the plurality of graphics processing units via the communication network; 
transmit the graphics data for the application from the CPU to the plurality of graphics processing units via the communication network; 
receive a completion acknowledgment from the plurality of graphics processing units; 
receive a completion acknowledgment from the plurality of graphics processing units; 
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.




Allowable Subject Matter
7.	Claims 21-38 are allowed over cited references.
8.	The following is an examiner’s statement of reasons for allowance: Claim 21 recites the limitation receive graphics metadata from an application which is to execute on the at least one CPU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application; determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; configure one or more communication connections between the CPU and the first GPU and the CPU and the second GPU; transmit the graphics data for the application from the CPU to the plurality of graphics processing units via the communication network; receive a completion acknowledgment from the plurality of graphics processing units; and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network which is not disclosed by any of the cited references.  Claims 27 and 33 recite limitations similar to those of claim 1 and are allowed over previously cited references as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611